The appeal in this case is on the record, without a bill of exceptions. The record contains an affidavit charging a violation of the prohibition law, and the warrant is made returnable before the county court of Russell county. The judgment of the circuit court of Russell county recites a trial in said court on a warrant, but there is no judgment of the county court in record, nor appeal bond from the county court to the circuit court, and from aught appearing in the record the prosecution is still pending in the county court. There is nothing in the record to support the judgment in the circuit court. In line, therefore, with the uniform holding in this court, the judgment appealed from must be reversed. Haynes v. State, 5 Ala. App. 167, 59 So. 325; Jacobs v. State, 17 Ala. App. 396,85 So. 837; Mims v. State, 17 Ala. App. 276,84 So. 394; Guin v. State, 17 Ala. App. 293, 84 So. 863.
Reversed and remanded.